DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 200, seen in paragraph [0024].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 in line 1 states, “In an electronically controlled fuel-injection device,” does not follow the normal practices associated with claim construction, the examiner suggests amending claim 17 in line to “ An electronically controlled fuel-injection device.”  Appropriate correction is required.
Claim 17 in line 5 states, “arranged at an outer circumference thereof,” this appears to be a sentence fragment as it is unclear as what outer circumference this is referring to.
Claim 19 states, wherein the cooling channel or cooling projection is formed into a straight-line shape from upstream toward downstream. Please amend claim 19 to state, wherein the cooling channels or cooling projections  are formed into a straight-line shape from upstream toward downstream.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 9, 10 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto et al. JP 2003166455 A (Hashimoto).
Regarding claim 1, Hashimoto (Figs. 1-4; par [0001]) discloses a fuel injection device (10, 10’), comprising: a yoke (24, 25) having an inner chamber; an armature (portion of plunger arrangement which responds to electromagnetic force as described in the last three paragraphs of page 6 of the machine translation) and a plunger (21) slidably disposed inside the inner chamber of the yoke; a cylindrical bobbin (27) configured to receive the yoke; an electromagnetic coil (28) disposed around an outside surface of the cylindrical bobbin; a fuel return path (34) formed between an outer surface of the yoke and an inner surface of the cylindrical bobbin; and one or more surface cooling features formed on the inner surface of the cylindrical bobbin (Hashimoto discloses fuel return path 34 having a cooling effect on the heat generated due to the energization of the coil 28 seen in the first paragraph of page 5 of the machine translation, where the inner wall of the bobbin and fuel return path 34 are cooling features formed on the inner surface of the Bobbin).
Regarding claim 2, Hashimoto discloses the limitations of claim 1 as discussed previously, where Hashimoto further discloses wherein the one or more surface cooling features comprise one channel (34).
Regarding claim 6, Hashimoto discloses the limitations of claim 1 as discussed previously, where Hashimoto further discloses wherein the one or more surface cooling features are oriented parallel to a longitudinal axis of the cylindrical bobbin (fuel return path 34 and inner wall of bobbin 27 are both depicted as oriented parallel to a longitudinal axis of the bobbin as seen in figures 1 and 4).
Regarding claim 9, Hashimoto (Figs. 1-4; par [0001]) discloses an electronic fuel injection device (10, 10’), comprising: a yoke (24, 25) having an inner chamber; an armature (portion of plunger arrangement which responds to electromagnetic force as described in the last three paragraphs of page 6 of the machine translation) and a plunger (21) slidably disposed inside the inner chamber of the yoke; a cylindrical bobbin (27) configured to receive the yoke; an electromagnetic coil (28) disposed around an outside surface of the cylindrical bobbin; a fuel return path (34) formed between an outer surface of the yoke and an inner surface of the cylindrical bobbin; wherein the inner surface comprises one or more surface cooling features configured to remove heat from the cylindrical Bobbin (Hashimoto discloses fuel return path 34 having a cooling effect on the heat generated due to the energization of the coil 28 seen in the first paragraph of page 5 of the machine translation, where the inner wall of the bobbin and fuel return path 34 are cooling features formed on the inner surface of the Bobbin).
Regarding claim 10, Hashimoto discloses the limitations of claim 9 as discussed previously, where Hashimoto further discloses wherein the one or more surface cooling features comprise one channel (34).
Regarding claim 14, Hashimoto discloses the limitations of claim 9 as discussed previously, where Hashimoto further discloses wherein the one or more surface cooling features are oriented parallel to a longitudinal axis of the cylindrical bobbin (fuel return path 34 and inner wall of bobbin 27 are both depicted as oriented parallel to a longitudinal axis of the bobbin as seen in figures 1 and 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. JP 2003166455 A (Hashimoto) in view of Sato et al. EP 1336751 A1 (Sato).
Regarding claims 7, 8, 15 and 16 Hashimoto discloses the limitations of claims 1 and 9 as discussed previously, where Hashimoto fails to disclose wherein the one or more surface cooling features comprise one or more surface protrusions; wherein the surface cooling features 9Docket No. U0089.0102 comprise a plurality of surface depressions.
Sato (Annotated Figure 2 below; [0024]) however discloses one or more surface cooling features disposed on an inner wall of Bobbin through which fuel is passed, where the one or more surface cooling features comprise one or more surface protrusions (P); wherein the surface cooling features comprise a plurality of surface depressions (D). 

    PNG
    media_image1.png
    582
    623
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the fuel return passage formed along the inner wall of the Bobbin seen in Hashimoto such that is formed using grooves such that a series of protrusions and depressions are formed so that the heating of the fuel is increased such that the density of the fuel drops so that fuel moves out through the top of the return passage as described in paragraph [0028] of Sato. Consequently, low-temperature fuel F inside the fuel tank 1 is supplied to the interior of the fuel circulation passage 22. As a result, heated fuel F is removed from the surface of the inner yoke 8, and low-temperature fuel F is caused to contact this surface, so that the rise in the temperature of the inner yoke 8, and therefore the rise in the temperature of the cylinder 6 that is contacted by this inner yoke 8, is inhibited (specifically, the inner yoke 8 and cylinder 6 are cooled); furthermore, the heating of the fuel F inside the fuel inlet passage 15 and fuel introduction passage 16 is inhibited as described by Sato in paragraph [0030].
Regarding claims 17 and 19, Hashimoto (Figs. 1-4; par [0001]) discloses In an electronically controlled fuel-injection device (10, 10’) that supplies fuel stored in a gasoline tank (1) from a fuel-intake pipe line (3) to a compression chamber (D) by excitingly reciprocating a plunger (21) that implements a predetermined reciprocation from an idling position together with an armature (portion of plunger arrangement which responds to 
Hashimoto fails to disclose wherein a surface area of the inner wall face is increased by forming one of a cooling channel or a cooling projection in the inner wall face of the bobbin; wherein the cooling channel or cooling projection is formed into a straight-line shape from upstream toward downstream.
Sato however discloses forming an inner wall surface of a Bobbin with grooves (22) and protrusions as seen in annotated Figure 2 above; wherein the cooling channels (22, Fig. 1) or cooling projection (P) is formed into a straight-line shape from upstream toward downstream.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention the fuel return path 34 seen on the inside wall of the Bobbin seen in Hashimoto such that it has grooves and protrusions seen in Sato in order to enhance efficiency of discharging vapor in an electronically controlled fuel injection system as discussed by Sato in the Abstract.

Allowable Subject Matter
Claims 3-5, 11-13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner considers the helical channel along the length of the bobbin where return fuel is passed for cooling the solenoid to not be obvious in view of the prior art of record. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO2008078449A1 discloses a fuel injector with a fuel return passage which cools an electromagnetic coil. 
JP 2007064076 A discloses a fuel injector with a fuel return passage which cools an electromagnetic coil.
JP 2003083194 A discloses a fuel pump with passages formed in Bobbin for cooling an electromagnetic coil.
US 6877489 B2 discloses a fuel injector with a fuel return passage which cools an electromagnetic coil.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568. The examiner can normally be reached Monday - Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and 





/MICHAEL A KESSLER/Examiner, Art Unit 3747